NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 THOMAS JOHN CARLSON,                            No. 15-15899

                  Plaintiff-Appellant,           D.C. No. 2:13-cv-00766-TLN-AC

   v.
                                                 MEMORANDUM*
 BRIAN DUFFY; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        California state prisoner Thomas John Carlson appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials illegally withdrew from his prison trust account Veteran’s

Disability Benefits under 38 U.S.C. § 5301(a). We have jurisdiction under 28

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Furnace v. Sullivan, 705 F.3d 1021, 1026

(9th Cir. 2013). We affirm.

      The district court properly granted summary judgment because Carlson

failed to raise a genuine dispute of material fact as to whether defendants

personally participated in the alleged rights deprivation. See Jones v. Williams,

297 F.3d 930, 934-35 (9th Cir. 2002) (“In order for a person acting under color of

state law to be liable under section 1983 there must be a showing of personal

participation in the alleged rights deprivation . . . .”); cf. Nelson v. Heiss, 271 F.3d

891, 894-97 (9th Cir. 2001) (explaining that 38 U.S.C. § 5301(a) precludes prison

officials from placing holds on an inmate’s account, and that an inmate cannot

assign his future Veteran’s Disability Benefits to pay for goods and services that he

has received).

      We reject as without merit Carlson’s contention that the district court did not

consider his objections to the magistrate judge’s findings and recommendations

and the authority cited therein.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                            2                                     15-15899
All pending requests are denied.

AFFIRMED.




                                   3   15-15899